IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-15-00254-CV

EDDIE EUGENE BREWER,
                                                                         Appellant
    v.

MARLEN MARQUEZ,
                                                                         Appellee



                                 From the 12th District Court
                                    Walker County, Texas
                                   Trial Court No. 1527458


                                MEMORANDUM OPINION


         Appellant has filed a letter motion stating that he would like to voluntarily

withdraw (dismiss) this appeal.1 See TEX. R. APP. P. 42.1(a)(1).

         Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




1
 The motion lacks proof of service. TEX. R. APP. P. 9.5. To expedite this matter, we invoke Rule of Appellate
Procedure 2 to suspend this requirement. Id. R. 2.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 6, 2015
[CV06]




Brewer v. Marquez                                           Page 2